Case: 5:20-cv-02560-JRA Doc #: 12 Filed: 05/10/21 1 of 1. PageID #: 108




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 CSX Transportation, Inc.                        )
                                                 )     CASE NO. 5:20CV2560
                Plaintiff(s),                    )
                                                 )
        v.                                       )     ORDER OF REFERENCE
                                                 )
 B&G Futures, Inc.                               )
                                                 )
                                                 )
                Defendant(s).                    )

        The Court hereby refers the Application for Writ of Garnishment (Doc. #11) to

 Magistrate Judge Burke for general processing of the Garnishment as well as any related

 applications for continuing garnishments and setting a hearing if necessary.

        IT IS SO ORDERED.


 May 10, 2021                                  s/John R. Adams
 Date                                         John R. Adams
                                              U.S. District Judge
